            Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


CITY OF JACKSONVILLE, FLORIDA and
JEA,

                Plaintiffs,

       v.                                             Case No.: 3:18-cv-01174-BJD-JRK

MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA,

                Defendant.


            DECLARATION OF NEIL WOLK IN SUPPORT OF DEFENDANT’S
              OPPOSITION TO JEA’S MOTION TO DISQUALIFY ORRICK

       NEIL WOLK declares the following to be true:

       1.       I am a Partner at the law firm of Orrick, Herrington & Sutcliffe LLP (“Orrick”),

which represents Defendant Municipal Electric Authority of Georgia (“MEAG”) in this action. I

submit this Declaration in support of MEAG’s Opposition to JEA’s Motion to Disqualify Orrick

as Counsel for MEAG. The statements made herein are based on my personal knowledge, as

well as my review of relevant documents.

       A.       Background

       2.       I have been practicing law since 1984, principally in the field of public finance.

In particular, I have spent the bulk of my legal career working on financing transactions for

public power entities and rural electric cooperatives, including, among other things, public

offerings, private placements, system and project financings, tax-exempt and taxable financings,

and secured and unsecured debt. I have served in many roles throughout my career, including as

bond counsel, underwriter’s counsel, and counsel to credit enhancers. In addition, I have
            Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 2 of 9



considerable experience with various disclosure issues encountered by electric utilities.

       B.       Orrick’s Continuous Representation of MEAG

       3.       Orrick has represented MEAG since 2000. In particular, beginning in March

2005 and continuing through the present day, Orrick has continuously represented MEAG in

connection with the Alvin W. Vogtle Electric Generating Plant (“Plant Vogtle”) and the

development and construction of two additional nuclear generating units at Plant Vogtle (the

“Project”), known as Units 3 and 4. Starting in 2007, on behalf of MEAG, Orrick negotiated the

Power Purchase Agreement between MEAG and JEA (the “PPA”) and, in connection with JEA’s

response to MEAG’s solicitation of offers for the purchase of the output of the Project,

represented MEAG in the execution of the PPA. I have been one of the lead attorneys for Orrick

throughout its representation of MEAG.

                i.     Orrick’s Representation of MEAG During Negotiations of the PPA

       4.       From March 2005 to April 2006, Orrick assisted MEAG in negotiating

agreements with the other owners of Plant Vogtle to explore the potential development and

construction of the Project.

       5.       From approximately October 2007 through May 2008, Orrick assisted MEAG in

preparing materials for the solicitation of bids from prospective purchasers of power from Units

3 and 4 (including JEA), including drafting forms of offtake agreements with such purchasers.

       6.       Upon receiving acceptable bids from JEA and one other entity, MEAG entered

into the original PPA in May 2008.

       7.       Orrick did not represent JEA in connection with the drafting and negotiation of

the original PPA. Instead, JEA was represented during these negotiations by the Office of

General Counsel of the City of Jacksonville, Florida (“OGC”) and William R. Hollaway, who




                                                 2
            Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 3 of 9



was then a partner at the law firm of Pillsbury Winthrop Shaw Pittman LLP. The negotiations of

the original PPA between MEAG and JEA were adversarial, arm’s-length negotiations.

       8.        Orrick made clear to JEA—and indeed JEA was fully aware at the time—that

Orrick was representing MEAG during the negotiations of the original PPA. This included,

among other things, the exchange of numerous rounds of edits by counsel for JEA (Mr.

Hollaway) and for MEAG (Orrick and Alston & Bird LLP), expressly on behalf of their

respective clients. JEA never objected to Orrick’s representation of MEAG during these

negotiations.

       9.        The original PPA was executed by JEA in April 2008 (which included approval

as to form by Debra A. Braga of OGC) and by MEAG in May 2008. It prominently listed Orrick

and Alston & Bird as counsel for MEAG, and listed OGC and Mr. Hollaway as counsel for JEA.

See Exhibit 1, Original PPA at Exhibit D.

       10.       The original PPA contained extensive representations and warranties from JEA

regarding its authority to enter into, and the binding nature of, the PPA, including the following:

                [JEA] has the power and authority to enter into and perform this
                 Agreement and is not prohibited from entering into this Agreement
                 or discharging and performing all covenants and obligations on its
                 part to be performed under and pursuant to this Agreement.

                The execution, delivery and performance of this Agreement by
                 [JEA] have been duly authorized by all necessary corporate action
                 on the part of [JEA] and do not and will not require the consent of
                 any trustee or holder of any indebtedness or other obligation of
                 [JEA] or any other party to any other agreement with [JEA].

                No authorization, approval, order, license, permit, franchise or
                 consent, and no registration, declaration or filing with any
                 Governmental Authority is required on the part of [JEA] in
                 connection with the execution, delivery and performance of this
                 Agreement except those which [JEA] anticipates will be timely
                 obtained in the ordinary course of performance of this Agreement.




                                                 3
           Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 4 of 9



                The execution and delivery of this Agreement, consummation of the
                 transactions contemplated herein, and fulfillment of and compliance
                 by [JEA] with the provisions of this Agreement will not conflict
                 with or constitute a breach of or a default under any Applicable Law
                 presently in effect having applicability to [JEA], the documents of
                 formation of [JEA] or any outstanding trust indenture, deed of trust,
                 mortgage, loan agreement or other evidence of indebtedness or any
                 other agreement or instrument to which [JEA] is a party or by which
                 any of its property is bound.

                This Agreement has been duly executed and delivered by [JEA].
                 This Agreement is a legal, valid and binding obligation of [JEA]
                 enforceable in accordance with its terms, except as limited by laws
                 of general applicability limiting the enforcement of creditors’ rights
                 or by the exercise of judicial discretion in accordance with general
                 principles of equity.

See Exhibit 1, at § 702.

       11.       Orrick never advised JEA with respect to these, or any of JEA’s other,

representations and warranties in the original PPA.

                 ii.    Orrick’s Representation of MEAG During the Financing of the Project

       12.       After the execution of the original PPA, Orrick continued to represent MEAG

during the financing of the Project. For example, Orrick was bond counsel to MEAG in all of

the Plant Vogtle bond financings undertaken between April 2009 and September 2015. In

addition, beginning in June 2010, Orrick has represented MEAG with respect to obtaining loans

guaranteed by the U.S. Department of Energy, which are a further source of financing for the

Project.

       13.       JEA was fully aware of Orrick’s representation of MEAG throughout the

financing of the Project. Indeed, Orrick is prominently identified as MEAG’s counsel in

numerous documents relating to such financings, including, for example, the offering documents

for the bond financings. See, e.g., Exhibit 2 (a true and correct copy of the Official Statement,

Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Series 2010A (Issuer Subsidy – Build


                                                   4
            Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 5 of 9



America Bonds) and Series 2010B (Tax-Exempt)) at Cover Page, ii, 77. In turn, these offering

documents list JEA as being represented by other counsel, including OGC as well as the law firm

of Rogers Towers, P.A. Id.

           14.   JEA never objected to Orrick’s representation of MEAG during the financing of

the Project. Just as before, JEA’s counsel, including Rogers Towers, OGC, and Mr. Hollaway,

exchanged comments on relevant documents with Orrick, each on behalf of their respective

clients.

                 iii.   Orrick’s Representation of MEAG During Negotiations of Subsequent
                        Amendments to and an Amendment and Restatement of the PPA

           15.   MEAG and JEA executed amendments to the PPA in April 2009 and January

2010. In December 2014, the parties executed an Amended and Restated PPA.

           16.   The April 2009 and January 2010 amendments to the original PPA, as well as the

December 2014 amendment and restatement of the PPA, primarily concerned matters relating to

the financing of the Project. Accordingly, Orrick represented MEAG during its negotiations

with JEA regarding these amendments and the Amended and Restated PPA. Orrick made clear

to JEA—and indeed JEA was fully aware at the time—that Orrick was representing MEAG

during these negotiations, including by, among other things, Orrick forwarding to JEA and to

JEA’s counsel MEAG’s revisions to documents, expressly on behalf of MEAG. JEA never

objected to Orrick’s representation of MEAG during these negotiations.

           17.   Orrick did not represent JEA during negotiations of the aforementioned

amendments to the PPA, nor during negotiations of the Amended and Restated PPA. Instead,

JEA was represented during such negotiations by OGC and Mr. Hollaway, who had since moved

to the law firm Gibson, Dunn & Crutcher LLP. The negotiations of the amendments, and of the

Amended and Restated PPA, between MEAG and JEA were adversarial, arm’s-length



                                                 5
         Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 6 of 9



negotiations.

       18.      The Amended and Restated PPA contains the exact same representations and

warranties from JEA regarding its authority to enter into, and the binding nature of, the Amended

and Restated PPA as in the original PPA, as set forth above in Paragraph 10. Orrick never

advised JEA with respect to these, or any of JEA’s other, representations and warranties in the

Amended and Restated PPA.

       19.      Orrick and Alston & Bird are prominently listed as MEAG’s counsel in the

Amended and Restated PPA. JEA is listed as being represented by OGC and Mr. Hollaway of

Gibson, Dunn & Crutcher LLP. See Amended and Restated PPA at Exhibit D.

       C.       Orrick’s Prior Work for JEA

       20.      Orrick previously performed work for JEA on a variety of matters, including bond

issuances, derivatives transactions, and other miscellaneous matters, none of which was related

in any way to Plant Vogtle or the negotiation and execution of the PPA and its amendments and

restatement, nor the financing of the Project. The work Orrick performed for JEA concluded in

July 2011, after which time Orrick has not performed any additional work for JEA.

       21.      With the exception of 7.3 hours’ worth of work, which is described in further

detail below, none of the matters that Orrick ever worked on for JEA was related at all to Plant

Vogtle or the PPA.

       22.      Between 2008 and 2011, because of my knowledge of the PPA and the Plant

Vogtle project (based on my work representing MEAG), I responded from time to time to

specific questions raised by JEA and its in-house and outside lawyers with regard to PPA- and

Project-related public disclosures that JEA was preparing to make. My role in performing this

work was limited to reviewing the factual accuracy of relevant portions of draft public




                                                 6
         Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 7 of 9



disclosures that had been prepared by individuals outside of Orrick. I spent a total of 4.25 hours

working on such matters during this nearly three-year period.

       23.     On November 7, 2008, approximately six months after JEA executed the original

PPA, I spoke on the telephone with Debra A. Braga of OGC. During that telephone

conversation, which lasted less than twenty minutes, Ms. Braga asked if I would review a

Petition and Complaint in a bond validation proceeding relating to the Project and the original

PPA, as well as JEA’s draft Answer to the Petition and Complaint.

       24.     Ms. Braga never requested that I conduct a legal analysis of the underlying

admissions made in JEA’s draft Answer, including its admissions that it was duly authorized to

enter into the original PPA nor as to the binding nature thereof with respect to JEA. Instead, I

understood her to be requesting that I review and double-check the form and factual accuracy of

JEA’s draft Answer to the Petition and Complaint. Indeed, the Answer had been drafted for JEA

by Alston & Bird, which, alongside Orrick, and as referenced above, served as MEAG’s counsel

in connection with Plant Vogtle and the original PPA.

       25.     Ms. Braga could not have reasonably believed that my review of JEA’s draft

Answer included a legal analysis of whether JEA was authorized to enter into the original PPA,

nor as to the binding nature thereof with respect to JEA. For one thing, she did not request that I

perform this task. In addition, in the original PPA, which was executed by JEA six months

earlier, JEA already had made representations and warranties regarding its legal authority to

enter into the original PPA and as to the binding nature thereof with respect to JEA. See supra

¶ 10. Furthermore, Ms. Braga never transmitted to me any materials that would have been

required for a legal analysis of JEA’s authority to enter into the original PPA, such as resolutions

of JEA’s Board of Directors authorizing JEA’s execution of the original PPA. In fact, I was




                                                 7
         Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 8 of 9



never given any confidential or non-public information in connection with my review of JEA’s

draft Answer.

       26.      Rather, in light of JEA’s commitment of issues concerning JEA’s authority to its

counsel at OGC, OGC issued a series of opinion letters attesting to JEA’s authority to execute

the PPA, and the binding nature of the PPA, as part of various financing transactions between

April 2009 and September 2015. True and correct copies of these opinion letters are attached

Exhibit 3 (Opinion Letter of OGC dated April 29, 2009); Exhibit 4 (Opinion Letter of OGC

dated March 11, 2010); Exhibit 5 (Opinion Letter of OGC dated June 24, 2015); and Exhibit 6

(Opinion Letter of OGC dated September 9, 2015). As noted, the parties’ respective counsel and

their roles were similarly identified and described in subsequent bond offering documentation.

See Exhibit 2 at Cover Page, ii, 77.

       27.      I spent a total of 2.75 hours reviewing the draft Answer over a period of two days:

November 12 and 13, 2008. I did not propose any edits or suggest any changes to Alston &

Bird’s draft but, instead, merely confirmed that I did not have any concerns regarding its form or

factual accuracy. As part of that review, I confirmed the form of the bond validation pleading,

cross-checked each of the 90 paragraphs cited in the Answer against the Petition and Complaint,

and confirmed the statements made in each of those 90 paragraphs in the Petition and Complaint

against the statements made in the underlying contractual and transaction documents.

       28.      On or about November 18, 2008, JEA filed the Answer as Alston & Bird had

drafted it. As ultimately filed, JEA’s Answer was four pages long. Only one of the four pages

contained substantive admissions from JEA; the other three pages were solely procedural, as they

contained, respectively, the caption for the proceeding, the signature block for JEA’s counsel

(Ms. Braga), and an acknowledgement of service of, among other things, the Petition and




                                                 8
Case 1:19-cv-03234-MHC Document 38 Filed 11/13/18 Page 9 of 9
